Citation Nr: 0811821	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include whether new and material evidence has been 
received to reopen a previously-denied claim.

2.  Entitlement to service connection for tinnitus, to 
include whether new and material evidence has been received 
to reopen a previously-denied claim.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
continued and confirmed a previous denial of service 
connection for bilateral hearing loss, and also denied the 
veteran's petition to reopen a previously-denied claim for 
service connection for tinnitus.

The RO subsequently reopened the claim for tinnitus and 
denied the claim on the merits, as reflected in the Statement 
of the Case (SOC) issued in December 2004.

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Therefore, regardless of the RO's 
action in reopening the previously-denied claims for 
bilateral hearing loss and tinnitus and adjudicating those 
claims on the merits, the Board must first determine if the 
claims were properly reopened, and only thereafter may review 
the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  

In April 2008 a Deputy Vice Chairman of the Board approved a 
motion from the veteran's representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  Service connection for hearing loss and tinnitus was 
denied in a March 1984 RO rating decision; the veteran was 
notified of the denial but did not appeal.

3.  Evidence received since March 1984 regarding the claimed 
bilateral hearing loss and tinnitus is neither cumulative nor 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.

4.  The veteran is competently diagnosed with bilateral 
sensorineural hearing loss and tinnitus

5.  Competent medical opinions of record state that the 
veteran's bilateral hearing loss and tinnitus are at least as 
likely as not to be due to military noise exposure.


CONCLUSIONS OF LAW

1.  The RO's March 1984 rating decision denying service 
connection for hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007). 

2.  As evidence received since March 1984 is new and material 
in regard to the issues of service connection for hearing 
loss and tinnitus, the veteran's claims of service connection 
for those disorders are reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral hearing loss is due to 
disease or injury that was incurred in active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
been accomplished.  


II.  Analysis

A.  Petition to Reopen a Previously-Denied Claim

The RO denied the veteran's original claim for service 
connection for hearing loss and tinnitus by a rating decision 
in March 1984, based on the RO's determination that neither 
hearing loss nor tinnitus was shown during active service.  
The veteran was notified of the denial by a letter dated in 
March 1984 but he did not appeal.

As the veteran did not appeal the March 1984 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claims 
in November 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the claims file since the March 
1984 rating decision includes a VA-contracted audiological 
evaluation in May 2004 documenting current hearing loss 
considered disabling under VA rating standards as well as 
subjective tinnitus.  This new evidence constitutes medical 
evidence of the claimed disability, which is one of the 
elements of service connection that was not previously of 
record, and is accordingly material.

The Board also notes that "new and material evidence" can 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability or injury, even when it would not 
be enough to convince the Board to grant the claim.  Hodge, 
155 F.3d 1356.

The Board accordingly finds that new and material evidence 
has been received to reopen the claims for service connection 
for hearing loss and tinnitus.  The appellant's appeal is 
granted to that extent.


B.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran's service treatment record (STR) includes a 
report of physical examination in December 1941 that notes 
hearing acuity as 15/15 (normal).  The STR also includes a 
report of physical examination in January 1946 at the time of 
discharge from service that shows hearing acuity of 15/15 
under both the "whispered voice" and the "spoken voice" 
tests.

There is accordingly no indication of hearing loss during 
service per the STR; it was for this reason that the RO 
denied service connection in March 1984.

Service connection may be granted for hearing loss that 
becomes manifest to a compensable degree within the first 
year after discharge from service, even if not noted during 
military service.  38 C.F.R. §§ 3.307, 3.309(a).  In this 
case there is no evidence that the veteran had compensable 
hearing loss during the first year after his discharge, so 
presumptive service connection as a chronic disorder is not 
warranted.

However, the absence of evidence of a hearing disability 
during service is not always fatal to a service connection 
claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The veteran asserts that he served for several years as a 
rifle instructor, with resultant exposure to small arms fire.  
The veteran's certificate of discharge includes documentation 
of special military qualification as a rifle marksmanship 
instructor, and also shows participation in action against 
the enemy in Okinawa during the period May-June 1945.  

Exposure to small arms fire on the rifle range for several 
years is accordingly documented.  Also, as the veteran is 
shown to have participated in combat, acoustic trauma related 
to such combat is presumed.  

The veteran had a VA-contracted audiological evaluation in 
May 2004 in which his Puretone thresholds at 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz were greater than 40 
decibels bilaterally; speech recognition scores were 64 
percent right and 60 percent left.  These audiometry results 
are considered a hearing disability under 38 C.F.R. § 3.385.

The audiologist stated an opinion that the veteran's reported 
tinnitus was at least as likely as not to be due to military 
noise exposure.  However, the audiologist stated that it was 
as least as likely that the veteran's severe high-frequency 
sensorineural hearing loss (SNHL) was not due to military 
noise exposure.  This opinion was based on the veteran's 
reported post-service noise exposure at a paper mill for more 
than 40 years without hearing protection.

The Board notes at this point that the audiologist's 
formulary ("it is at least as likely that his severe high 
frequency sensorineural hearing loss is not due to military 
noise exposure") appears to express a 50-50 possibility of a 
relationship to service versus post-service causes. 

The audiologist did not have access to the STR or to hearing 
data from the paper mill during the evaluation, but 
subsequently reviewed the claims file.  The audiologist noted 
in an addendum that the veteran had normal hearing per test 
in 1956 but had severe SNHL by test in 1976.  The audiologist 
reiterated the opinion that the veteran's SNHL was at least 
as likely due to civilian history of noise exposure and not 
to military noise exposure.

The veteran's co-worker RS submitted a notarized statement in 
June 2004 asserting that RS worked with the veteran in the 
paper mill for the entire 42 years of the veteran's 
employment.  During that time their work was in an 
environment shielded from hazardous noises, and hearing 
protection was not needed.

Finally, the file contains an August 2005 letter from a 
physician at Midway Medical Center asserting that the veteran 
has hearing loss probably related to noise exposure.  The 
physician stated that the veteran's hearing loss is most 
likely related to his military experience, since he was an 
instructor at a rifle range and was also exposed to 
artillery, without hearing protection.  The veteran did work 
in a paper mill, but was in an area that was supposed to be 
noise-free and did not require hearing protection.  The 
veteran also had some old scarring on the eardrums.

Based on the evidence above, the Board finds that the 
criteria for service connection for bilateral hearing loss 
and tinnitus are met.

In regard to tinnitus, the VA-contracted audiologist opined 
in May 2004 that the tinnitus was at least as likely as not 
to be due to military noise exposure.  There is no medical 
evidence or opinion to the contrary.

In regard to hearing loss, the August 2005 opinion of the 
Midway Medical Center asserts that the hearing loss is "most 
likely" related to military noise exposure.  The opinion of 
the VA-contracted audiologist appears to place the question 
in equipoise.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claims of service connection for 
bilateral hearing loss and tinnitus must be allowed.  

 
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


